Citation Nr: 0628211	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  01-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for post-traumatic stress disorder (PTSD), for 
accrued benefits purposes.

2.  Entitlement to an effective date earlier than September 
23, 1998 for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  He died in May 1994.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 1999 
and February 2004 of the Montgomery, Alabama Regional Office 
(RO) of the Department of Veterans Affairs (VA), and the RO 
in Huntington, West Virginia, respectively.

In April 2001, the Board remanded the case for further 
development.  In November 2001, the appellant testified 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the hearing is associated with the claims 
folder and has been reviewed.

In a May 2006 post-remand brief, the veteran's representative 
suggested that the appellant's appeal was not ready for 
review by the Board because all four volumes of the veteran's 
claims folder were not available.  Nevertheless, since that 
time, the Board has associated and reviewed all four volumes 
of the claims folder.  Thus, the Board finds that the 
appellant's case is ready for appellate review.  






FINDINGS OF FACT

1.  At the time of his death in May 1994, the veteran had a 
claim pending for entitlement to a compensable disability 
evaluation for PTSD; the appellant filed her claims for 
dependency and indemnity compensation (DIC) and accrued 
benefits September 1994, within one year of his death.

2.  Resolving any doubt in the appellant's favor, at the time 
of the veteran's death, the medical evidence reflected that 
the veteran's service-connected PTSD was manifested by 
"considerable" impairment of social and industrial 
adaptability.

3.  Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in a May 1995 rating 
decision, and the appellant was notified of such decision in 
July 1995.  The appellant did not appeal that decision within 
one year of being notified and it therefore became final.  

4.  On September 23, 1998, the appellant inquired by 
telephone about her previously denied service connection 
claim for the cause of the veteran's death, and submitted an 
informal claim to reopen in October 1998.  

5.  The Board, in an October 2003 decision, granted 
entitlement to service connection for the cause of the 
veteran's death, and the RO effectuated such grant in a 
February 2004 rating decision.  The current effective date is 
September 23, 1998.  

6.  There is no communication from the appellant or her 
representative that constitutes a formal claim or that may be 
construed as an informal claim to reopen a service connection 
claim for the cause of the veteran's death subsequent to the 
final May 1995 rating decision and prior to September 23, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation, and 
no higher, is warranted for service-connected PTSD, for 
accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5121 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.1000, 4.7 (1996); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995).

2.  There is no legal entitlement to an effective date 
earlier than September 23, 1998 for the grant of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in June 2004 and August 2004 
letters.  Collectively, these letters informed the appellant 
to submit any evidence in her possession pertinent to the 
claims being decided herein.  Those letters informed her of 
the evidence required to substantiate her claims, the 
information required from her to enable VA to obtain evidence 
on the veteran's behalf, the assistance that VA would provide 
to obtain evidence on the veteran's behalf, and that she 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on the 
veteran's behalf.  Therefore, the Board finds that she was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The claims folder 
contains the veteran's service medical records and post-
service medical records, which will be addressed as 
pertinent.  It appears that all obtainable evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, and that 
neither she or her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to this appeal.
 
The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

While the Board is not awarding the highest possible 
schedular rating for PTSD, for accrued benefits purposes, the 
appellant has already been notified of the requirements for 
higher evaluations and assisted in this regard.  Any defect 
with respect to the effective date portion or increased 
rating of the allowed portion of the PTSD claim will be 
rectified by the agency of original jurisdiction when 
effectuating the award, otherwise there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, in light of the denial of the appellant's earlier 
effective date claim, no additional disability ratings or 
effective dates will be assigned, there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess/Hartman, supra.  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


1.  Increased Rating Claim for PTSD, for Accrued Benefits 
Purposes

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the veteran's 
surviving spouse, upon the veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  An 
application for accrued benefits must be filed within one 
year after the date of a veteran's death.  Id.

Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).

In May 1993, the RO granted service connection for PTSD and 
assigned a noncompensable evaluation.  The following month, 
the veteran expressed disagreement with the noncompensable 
evaluation, and subsequently perfected an appeal.  The 
veteran died in May 1994 while the claim was still pending.  
Although the veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claim for service 
connection filed by the veteran, the accrued benefits claim 
is derivative of the veteran's claim and the appellant takes 
the veteran's claim as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The 
veteran's widow filed a claim for accrued benefits in 
September 1994 (see VA Form 21-534. Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By a Surviving Spouse or Child), within one 
year of her husband's death.  Thus, the veteran's widow is 
entitled to be considered for accrued benefits as a surviving 
spouse based upon the veteran's pending increased rating 
claim for PTSD if the evidence warrants entitlement thereto.


Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (20054).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board will apply the rating code which was in effect at 
time of the veteran's death in 1994.  Prior to November 7, 
1996, PTSD was evaluated under the general rating formula for 
psychoneurotic disorders.  Where the symptoms of PTSD 
somewhat adversely affect relationships with others, but do 
not cause impairment of working ability, a noncompensable 
(zero percent) evaluation.  A 10 percent evaluation requires 
symptomatology that is less than the criteria required for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted when there was evidence 
of "considerable" impairment of social and industrial 
adaptability.  The next higher evaluation of 70 percent 
required evidence of "severe" impairment of social and 
industrial adaptability, and a 100 percent disability 
evaluation was assignable when there was totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

Relevant medical evidence of record pertinent to the severity 
of the veteran's PTSD prior to his death includes a November 
1989 VA examination report which shows a diagnosis of history 
of mild to moderate schizophrenia and mild symptoms of PTSD.

According to a September 1991 VA examination report, the 
veteran's mood was described as stressed and nervous, and his 
affect was blunted with decreased emotional expression.  Axis 
I diagnosis was:  1). Chronic schizophrenia paranoid type, in 
partial medication remission; 2). PTSD; 3) History of 
cannabis abuse, in remission, and 4). History of alcohol 
abuse, in remission.  

Following the September 1991 VA examination, it was requested 
that an examiner review the veteran's claims folder and 
clarify whether the veteran exhibited the symptoms of PTSD, 
as well as schizophrenia.  After a thorough review of the 
claims folder, an examiner, in August 1992, stated that 
although the veteran had a primary diagnosis of 
schizophrenia, he also displayed multiple characteristics 
consistent with PTSD.  In arriving at the opinion that the 
veteran exhibited PTSD symptoms, the examiner stated that the 
veteran showed severe problems with interpersonal 
relationships, irritability, social withdrawal, 
hypervigilance and other signs of PTSD, even when his 
psychotic illness was in good control.  

Resolving any doubt in the appellant's favor, the Board finds 
that the veteran's disability picture more nearly 
approximated the criteria for a 50 percent evaluation at the 
time of his death.  Given the objective evidence of problems 
with interpersonal relationships, irritability, social 
withdrawal, hypervigilance, and other PTSD symptoms, the 
Board finds that the veteran's PTSD was manifested by 
considerable impairment of social and industrial adaptability 
at the time of his death.  Consequently, a 50 percent 
evaluation, but no higher, for service-connected PTSD for 
accrued benefits purposes is granted.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  


II.  Earlier Effective Date Claim

The effective date of an award of dependency and indemnity 
compensation based on original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under he laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

According to a May 1995 rating decision, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of the decision and her appellate 
rights in July 1995.  

On September 23, 1998, the appellant apparently inquired 
about her service connection claim for the cause of the 
veteran's death, and by a letter dated on the same day, the 
RO sent the appellant a VA Form 21-4138, Statement in Support 
of the Claim, in the event that she wished to reopen her 
claim.  In October 1998, the RO received an informal claim to 
reopen her service connection claim for the cause of the 
veteran's death.  

The Board, in an October 2003 decision, granted entitlement 
to service connection for the cause of the veteran's death, 
and the RO effectuated such grant in a February 2004 rating 
decision.  The current effective date is September 23, 1998.  

Although the appellant asserts that the effective date should 
be the date of her original claim in 1994, the record 
reflects that she did not appeal the May 1995 rating decision 
that denied entitlement to service connection for the cause 
of the veteran's death, and it therefore became final.  

The only communications received from the appellant 
subsequent to the final May 1995 rating decision and prior to 
September 23, 1998 are:  VA Forms 21-0518, Improved Pension 
Eligibility Verification Report, received in April 1995 and 
August 1995; an associated Medical Expense Report, received 
in April 1995; and a Statement in Support of the Claim, 
received in August 1995.  The Board does not construe those 
communications as informal claims because they pertained to 
the appellant's claim for pension which was approved in 
September 1995.  The appellant did not indicate intent to 
reopen a service connection claim for the cause of the 
veteran's death.  See Brannon, supra.

Applying the relevant regulations, the effective date for 
service connection can be no earlier than the date of the 
claim to reopen.  See 38 C.F.R. § 3.400 (2005).  
Consequently, there is no legal basis upon which to grant an 
effective date prior to September 23, 1998 for service 
connection for the cause of the veteran's death.   

As the preponderance of the evidence is against the claim for 
an effective date prior to September 23, 1998 for the grant 
of service connection for the cause of the veteran's death, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a 50 percent initial disability evaluation, 
and no higher, for PTSD, for accrued benefits purposes, is 
granted, subject to the laws and regulations governing 
monetary awards.

Entitlement to an effective date earlier than September 23, 
1998 for the grant of service connection for the cause of the 
veteran's death is denied.

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


